DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted May 6, 2020,                    September 14, 2021 and April 1, 2022, have been received and considered by the Examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the notch section of the power connector as described in the specification.  The Applicant’s representative stated that the notch section is illustrated in Fig. 9.  However, it is unclear what portion of Fig. 9 is representative of the notch section.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maskew et al. (US 2012/0244403).
Regarding claim 1, Maskew et al. teaches a battery system for an electric vehicle comprising:
at least two battery cartridges comprising first and second battery cartridges (energy storage modules 136; para. [0072]),wherein the first battery cartridge has a first power connector port (616) and a second power connector port (616) of the second battery cartridge.   Maskew et al. is silent regarding the first battery cartridge having a first power connector port with at least one of a shape, size, configuration and orientation that is different than a second power connector port of the second battery cartridge.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first power connector port of Maskew et al. to have a shape, size, configuration and orientation that is different than a second power connector port when doing so provides better connections between the battery system and the electric motor vehicle.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Modified Maskew et al. teaches at least two battery compartments comprising first (primary enclosure 301) and second (primary enclosure 301) battery compartments physically spaced apart and electrically coupled together by a bridging power cable (high voltage cables 310), the bridging power cable comprising first and second connector ends (positive terminal 618, negative terminal 620) extending respectively into the first and second battery compartments (301,301), wherein the first connector end mates with the first power connector port and the second connector end mates with the second power connector port (para. [0087]).
Regarding claim 2, modified Maskew et al. is silent regarding a battery system wherein the first connector end matches the shape, size, configuration and orientation of the first connector port but does not match at least one of the shape, size, configuration and orientation of the second connector port, and the second connector end matches the shape, size, configuration and orientation of the second connector port but does not match at least one of the shape, size, configuration and orientation of the first connector port.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first connector end of modified Maskew et al. by matching the shape, size, configuration and orientation of the first connector port but not to match at least one of the shape, size, configuration and orientation of the second connector port, and the second connector end matching the shape, size, configuration and orientation of the second connector port but not to match at least one of the shape, size, configuration and orientation of the first connector port when doing so provides better connections between the battery system and the electric motor vehicle.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claims 3-6, modified Maskew et al. is silent regarding the limitations cited therein.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first power connector port of modified Maskew et al. as claimed when doing so provides better connections between the battery system and the electric motor vehicle.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claims 7-11, modified Maskew et al. is silent regarding the claimed locator pin, mounting bracket, front power connector port, communications bus and  voltmeter/thermistor.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of modified Maskew et al. by incorporating the claimed structures, i.e. mounting bracket, front power connector port, communications bus and/or voltmeter/thermistor, when (1) doing so provides better connections between the battery system and the electric motor vehicle; and (2) makes it simpler to replace battery cartridges within the battery system.  The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try.  In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724